ADVISORY ACTION
Status of Objections and Rejections
1.	Claims 1-5 and 7-17 are pending.  Claim 6 is cancelled.  Claims 10-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected inventions.  The restriction was made Final in the papers mailed July 15, 2020.  Accordingly, claims 1-5 and 7-9 are examined on merits in this Office action.  
2. 	Objection to claim 5 is withdrawn upon further consideration.
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Rejection of claims 1-5 and 7-9 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter is withdrawn in light of claim amendments filed in the papers of February 17, 2021 and upon further consideration.  
5.	Rejection of claims 1, 2, 4 and 7-9 under 35 U.S.C. 112(a), first paragraph (scope of enablement) is withdrawn in light of claim amendments filed in the papers of February 17, 2021 and upon further consideration. 
Claim Objections
6.	Claim 1 is objected to because of the following informalities:  
	Claim 1, line 21 recites the limitation “a) to c)”, however a. is deleted (crossed out) through the amendment filed in the papers of February 17, 2021.  Also recitation “a.”; “b.” and “c.” must be changed to a), b), and c).	This objection is necessitated by the Applicant’s claim amendment filed in the papers of February 17, 2021.
	Appropriate action is required.
Claim Rejections - 35 USC § 103
7.	Claims 1-4 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doelling et al. (J Biol. Chem., 277:33105-33114, 2002) for the reasons of record stated in the Final Office action mailed December 24, 2020. 
8.	Claims 1-5 and 7-8 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doelling et al. (J Biol. Chem., 277:33105-33114, 2002) as applied to claims 1-4 above, and further in view of Tomes et al. (US Patent No. 5,990,387; Issued November 23, 1999) for the reasons of record stated in the Final Office action mailed December 24, 2020. 
9.	Claims 1-5, 7 and 9 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doelling et al. (J Biol. Chem., 277:33105-33114, 2002) as applied to claims 1-4 above, and further in view of Chaudhary et al. (Plant Cell Rep., 21:955-960, 2003) for the reasons of record stated in the Final Office action mailed December 24, 2020. 
10-A.	Applicant’s arguments:  Applicant primarily argues that cited references in rejections in item numbers 7-9 do not teach instantly claimed phenotypic features from a) to g).  See Applicant’s response at pages 9-11.
10-B.	Applicant’s arguments are carefully considered but are deemed to be unpersuasive.
	It is maintained that given Doelling et al. clearly establish the function of APG7 protein in delaying senescence, proper nutrient recycling and/or normal seed yield by complementing an apg7-1 mutant having accelerated senescence, reduced seed production, and hypersensitivity to N/C-free media, it would have been obvious for one of ordinary skill in the art prior to the instantly claimed invention to have been motivated to try overexpressing Doelling et al. APG7 protein (100% identity to instant SEQ ID NO: 22) in any wild-type and economically important plant species using the plant transformation method steps as taught by Doelling et al., and thus arrive at the Applicant’s claimed product with a reasonable expectation of success and without any surprising results.
Obviously, the transformed plant would have exhibited increased expression of Doelling et al. APG7 protein, and thereby produced transgenic plants having increased delayed senescence resulting in increased biomass and improved seed yield phenotype(s) in the transformed plant as compared to a control or wild-type plant of the same species lacking said increase in expression of the APG7 protein.

The properties of increased lipid content, increased pathogen resistance and/or increased oxidative stress are the additional properties of the same product which will also naturally flow once the claimed product is rendered obvious for the reasons as discussed above.  
Applicant’s attention is also drawn to MPEP § 2144, subsection IV [R-07.2015] under “Rationale Different from Applicant’s is Permissible” which states: 
“The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 In In re Lintner, the claimed invention was a laundry composition consisting essentially of a dispersant, cationic fabric softener, sugar, sequestering phosphate, and brightener in specified proportions. The claims were rejected over the combination of a primary reference which taught all the claim limitations except for the presence of sugar, and secondary references which taught the addition of sugar as a filler or weighting agent in compositions containing cationic fabric softeners. Appellant argued that in the claimed invention, the sugar is responsible for the compatibility of the cationic softener with the other detergent components. The court sustained the rejection, stating "The fact that appellant uses sugar for a different purpose does not alter the conclusion that its use in a prior art composition would be [sic, would have been] prima facie obvious from the purpose disclosed in the references." 173 USPQ at 562.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 In In re Dillon, applicant claimed a composition comprising a hydrocarbon fuel and a sufficient amount of a tetra-orthoester of a specified formula to reduce the particulate emissions from the combustion of the fuel. The claims were rejected as obvious over a reference which taught hydrocarbon fuel compositions containing tri-orthoesters for dewatering fuels, in combination with a reference teaching the equivalence of tri-orthoesters and tetra-orthoesters as water scavengers in hydraulic (nonhydrocarbon) fluids. The Board affirmed the rejection finding "there was a ‘reasonable expectation’ that the tri- and tetra-orthoester fuel compositions would have similar properties based on ‘close structural and chemical similarity’ between the tri- and tetra-orthoesters and the fact that both the prior art and Dillon use these compounds ‘as fuel additives’." 919 F.2d at 692, 16 USPQ2d at 1900. The court held "it is not necessary in order to establish a prima facie case of obviousness . . . that there be a suggestion or expectation from the prior art that the claimed [invention] will have the same or a similar utility as one newly discovered by applicant," and concluded that here a prima facie case was established because "[t]he art provided the motivation to make the claimed compositions in the expectation that they would have similar properties." 919 F.2d at 693, 16 USPQ2d at 1901” 

“Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action. A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants. Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) "would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art." 596 F.2d at 1022, 201 USPQ at 661.); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991) (Appellant argued that the presence of DEHP as the plasticizer in a blood collection bag unexpectedly suppressed hemolysis and therefore rebutted any prima facie showing of obviousness, however the closest prior art utilizing a DEHP plasticized blood collection bag inherently achieved same result, although this fact was unknown in the prior art.). "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
”

In the instant case, while one of ordinary skill in the art would have expressed Doelling et al. APG7 protein in any economically transgenic crop plant or woody plant species for delaying senescence, increasing vegetative growth, increasing biomass and/or increasing seed yield as discussed above, it 
Conclusion
11.  	Claims 1-5 and 7-9 remain rejected.


/VINOD KUMAR/Primary Examiner, Art Unit 1663